                       IN THE UNITED STATES DISTRICT COURT
                      FOR THE WESTERN DISTRICT OF VIRGINIA
                                ABINGDON DIVISION

 UNITED STATES OF AMERICA                          :
                                                   :
 v.                                                :
                                                   :              Case No. 1:19-CR-00016
 INDIVIOR INC. (a/k/a Reckitt Benckiser            :
 Pharmaceuticals Inc.) and                         :
 INDIVIOR PLC                                      :

                                  NOTICE OF APPEARANCE

        I am authorized to practice in this Court, and I appear in this case as counsel for the

 United States of America.

                                                   Respectfully submitted,

                                                   /s/
                                                   Matthew J. Lash, D.C. Bar No. 976022
                                                   Trial Attorney
                                                   United States Department of Justice
                                                   450 Fifth Street NW
                                                   Washington, D.C. 20001
                                                   Tel: (202) 514-3764
                                                   Fax: (202) 514-8742
                                                   Matthew.j.lash@usdoj.gov

                                                   Counsel for the United States of America




Case 1:19-cr-00016-JPJ-PMS Document 165 Filed 09/24/19 Page 1 of 2 Pageid#: 1375
                                   CERTIFICATE OF SERVICE

         I certify that on September 24, 2019, I electronically filed the foregoing Notice of

 Appearance with the Clerk of Court via the CM/ECF system, which will send notification of the

 filing to all counsel of record in this matter.

                                                   /s/

                                                   Matthew J. Lash, D.C. Bar No. 976022
                                                   Trial Attorney
                                                   United States Department of Justice
                                                   450 Fifth Street NW
                                                   Washington, D.C. 20001
                                                   Tel: (202) 514-3764
                                                   Fax: (202) 514-8742
                                                   Matthew.j.lash@usdoj.gov

                                                   Counsel for the United States of America




Case 1:19-cr-00016-JPJ-PMS Document 165 Filed 09/24/19 Page 2 of 2 Pageid#: 1376
